             Case 2:18-cr-00294-RSM Document 90 Filed 12/11/20 Page 1 of 1



 1                                                              Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                       NO. CR18-294-RSM
10                           Plaintiff,
                                                       ORDER GRANTING MOTION FOR
11          v.                                         LEAVE TO FILE OVERLENGTH BRIEF
12   MARINA BONDARENKO,
13                           Defendant.
14

15          The Court, having reviewed the Defendant’s Motion to File Overlength Brief regarding

16   Defendant’s Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i), enters

17   the following order:
18          IT IS HEREBY ORDERED that the motion is GRANTED.
19
            Dated this 11th day of December, 2020.
20

21

22
                                                    A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE

24   Presented by:
25   /s/ Cooper Offenbecher
     Cooper Offenbecher
26
     Attorney for Defendant Marina Bondarenko
     Allen, Hansen, Maybrown & Offenbecher, P.S.

                                                                          Allen, Hansen, Maybrown
      ORDER GRANTING MOTION FOR LEAVE TO FILE                                & Offenbecher, P.S.
                                                                        600 University Street, Suite 3020
      OVERLENGTH BRIEF – 1                                                 Seattle, Washington 98101
      [United States v. Bondarenko, CR18-294-RSM]                                (206) 447-9681
